Citation Nr: 1042369	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-26 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child with 
spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION


The Veteran served on active duty from January 1970 to December 
1973.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2010, the appellant presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Denver RO before the undersigned Acting Veterans Law Judge 
sitting in Washington, D.C.  A transcript of this hearing is in 
the appellant's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant was born in January 1984, and his birth certificate 
shows that the Veteran is his biological father.  Private medical 
records on file, from The Children's Hospital in Denver, 
Colorado, shows that in April 1986 the appellant was diagnosed as 
having a perimembranous ventriculoseptal defect.  The appellant 
at that time underwent a surgical procedure at which time he 
underwent closure of multiple (three) ventricular septal defects.  

Also of record is an August 2008 private medical record, from 
Rocky Mount Primary Care.  This medical record, showing that 
appellant was examined by S.J., M.D., indicates that on 
examination a right elbow deformity was noted to present.  As 
concerning this right elbow deformity, it was added that "which 
they report is consistent with spina bifida."  The Board here 
notes that the identity of "they" here is not known.  The 
supplied diagnosis was spina bifida "per the patient's 
history."  

A January 2010 letter from another private physician, Dr. J.A.A., 
shows that he had evaluated the appellant for a congenital heart 
deformity, specifically an intaventricular septal defect which 
caused poor arterial oxygenation which resulted in permanent 
brain damage.  The appellant was noted to have had his heart 
defect repaired at the age of two; however, the mental damage was 
later revealed to include speech, language, and learning 
difficulties.  Dr. J.A.A. noted the presence of two current 
defects - a moderate thoracic kyphosis (possibly secondary to 
Schueurmans disease of the spine) and a deformed elbow.  

The statutory definition of spina bifida provided at 38 U.S.C.A. 
§ 1802 provides that spina bifida conditions covered under title 
18 "applies with respect to all forms and manifestations of 
spina bifida except spina bifida occulta."  The implementing 
regulation, 38 C.F.R. § 3.814(c)(3), similarly defines the term 
spina bifida as "any form and manifestation of spina bifida 
except spina bifida occulta."  VA's General Counsel has 
concluded that, for purposes of title 18 benefits, the term spina 
bifida referred to a defective closure of the bony encasement of 
the spinal cord, but did not include other neural tube defects 
such as anencephaly and encephalocele.  VAOPGCPREC 5-99.

As the diagnosis of this disability is a threshold determination 
that must be made before benefits may be granted, and since the 
present medical record does not provide a clear showing as to 
whether or not the appellant in fact has spina bifida, the Board 
is of the opinion that a medical opinion is necessary to 
establish the nature of the appellant's disability.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(c)(4) (2010).

The Board also notes that in order to warrant entitlement to 
benefits under 38 U.S.C.A. § 1805, it must be shown that the 
appellant's father is a "Vietnam Veteran" as defined by 38 
C.F.R. § 3.814(c)(1).  Further, "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  The United States Court of Appeals for the 
Federal Circuit recently clarified that service in the Republic 
of Vietnam is interpreted as requiring service on the landmass of 
Vietnam and, in January 2009, the United States Supreme Court 
denied a petition for further review.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert denied, 129 S. Ct. 1002 (2009).

In July 2008 the National Personnel Records Center (NPRC) 
informed VA that it could not determine whether or not the 
Veteran had "IN-COUNTRY REPUBLIC OF VIETNAM SERVICE."  The NPRC 
did report that the Veteran had served in the contiguous waters 
of the Republic of Vietnam, while serving with the 31st Marine 
Expeditionary Unit from April 1, 1972, to April 17, 1972, and 
from May 27, 1972, to July 16, 1972.  Service personnel records 
on file also reveal that the Veteran was awarded the VSM and the 
RVCM; these decorations, however, do not reflect that the Veteran 
entered the country of Vietnam during active service.  The Board 
finds noteworthy however that the Veteran's DD 214 (Veteran's 
Certificate of Release or Discharge from Active Duty) is not 
associated with the appellant's claims folder.  This personnel 
record, together with all other personnel records regarding the 
Veteran's active military service which may not yet have been 
associated with the appellant's claims folder, should be obtained 
and associated with the record, as it could contain the types of 
data needed to establish whether the appellant had service on the 
landmass of Vietnam.  Service personnel records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained, if available, prior to further review of the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
addition, as this claim is being remanded anyway, the Veteran 
should be contacted and requested to inform VA as the dates and 
locations in which he served on the landmass in Vietnam.

The Board also observes that in the course of his September 2010 
hearing before the undersigned, the appellant testified that he 
was in receipt of medical treatment "on a regular basis."  This 
treatment he added was rendered by the above-mentioned private 
physician, Dr.  J.A.A.  See page seven of hearing transcript 
(transcript).  Other than letters on file from Dr. J.A.A. dated 
in January 2010, no medical treatment records reflective of 
treatment afforded the appellant by this specifically-named 
private physician are of record.  Hence, there appear to be 
pertinent medical records from this physician that have yet to be 
associated with the claims file.  As these private medical 
records may contain information critical to the matter at hand, 
38 C.F.R. § 3.159(c) (2010) mandates that VA assist in obtaining 
such records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Appellant 
and ask him to specify all medical care 
providers who treated him for his spina 
bifida.  The RO/AMC should then obtain and 
associate with the claims file any records 
identified by the Appellant that are not 
already associated with the claims file.  
The RO/AMC should specifically request 
complete medical records from Dr. J.A.A. 
and associate these records with the claims 
file.

2.  The AMC/RO should contact the NPRC, or 
other appropriate government agency, and 
request the Veteran's complete service 
personnel file, including his DD Form 214 
and any information that may show 
assignments such as any temporary duty or 
other assignments near or in Vietnam.  As 
set forth in 38 U.S.C.A. §5103A(b)(3) and 
38 C.F.R. §3.159(c)(2), the AMC/RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The appellant should be notified 
of the RO's attempts to locate the 
Veteran's complete personnel records, as 
well as any further action to be taken.

3.  The AMC/RO should contact the 
appellant's father (the Veteran) in an 
effort to have the Veteran inform VA as to 
the dates and locations in which he served 
on a landmass in Vietnam.  The Veteran 
should be informed that this information is 
particularly important to the appellant's 
claim.  

4.  Following the development set out above 
in 2. and 3., and even in the event that 
the Veteran does not respond, the AMC/RO 
should again attempt to verify whether or 
not the Veteran at any time during his 
active military service served on a 
"landmass" in Vietnam.  

5.  Thereafter, the AMC/RO should schedule 
the appellant for an examination to be 
conducted by a physician with the 
specialized medical expertise to determine 
whether the appellant manifests any form of 
spina bifida other than spina bifida 
occulta.  The appellant's claims folder and 
a copy of this Remand should be reviewed by 
the physician in conjunction with the 
examination.  

a.  The examining physician should provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability) 
that the appellant has any form of spina 
bifida other than spina bifida occulta or 
whether such a finding is unlikely (less 
than a 50 percent probability).

b.  If the appellant is found to have a 
form of spina bifida other than spina 
bifida occulta, the examining physician 
should identify the medical record(s) (or 
clinical finding(s)) that represent(s) a 
form or manifestation of spina bifida.

c.  A rationale should be provided for all 
opinions rendered.  In rendering an 
opinion, the examining physician should be 
requested to address the August 2008 
private medical record which includes a 
diagnosis of "[s]pina bifida per the 
patient's history."  

6.  The appellant is hereby notified that 
it is his responsibility to report for any 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §3.655 
(2010).  In the event that the appellant 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  The AMC/RO should ensure that the 
requested action has been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If the ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
appropriate corrective action must be 
taken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

8.  Following completion of all indicated 
development, the AMC/RO should then 
readjudicate the instant claim of 
entitlement to benefits under 38 U.S.C.A. 
§ 1805 for a child with spina bifida in 
light of all the evidence of record.  If 
the benefit sought on appeal remains 
denied, the RO should issue a Supplemental 
Statement of the Case, and the appellant 
and his representative should be afforded 
time in which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
H. L. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

